                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HEALTHCARE SERVICES GROUP,                                  CIVIL ACTION
 INC.,
               Plaintiff,

                v.
                                                             NO. 19-2260
 MILCIADES MORETA, and
 SERENE HEALTH SERVICES LLC,
               Defendants.

                                           ORDER

       AND NOW, this 15th day of November, 2019, upon consideration of Defendants’

Motion to Dismiss Pursuant to Fed. R. Civ. [sic] 12(b)(2) or, in the Alternative, Motion to

Transfer Venue (Document No. 8, filed June 6, 2019), Plaintiff’s Opposition to Defendants’

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) or, in the Alternative, Motion to Transfer

Venue (Document No. 13, filed June 14, 2019), Defendants’ Reply Brief in Support of Their

Motion to Dismiss Pursuant to Fed. R. Civ. [sic] 12(b)(2) or, in the Alternative, Motion to

Transfer Venue (Document No. 17, filed June 21, 2019), and Plaintiff’s Sur-Reply in Opposition

to Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) or, in the Alternative,

Motion to Transfer Venue (Document No. 18, filed June 26, 2019), for the reasons stated in the

accompanying Memorandum dated November 15, 2019, IT IS ORDERED that Defendants’

Motion to Dismiss Pursuant to Fed. R. Civ. [sic] 12(b)(2) or, in the Alternative, Motion to

Transfer Venue is DENIED.
          IT IS FURTHER ORDERED that a telephone conference for the purpose of scheduling

proceedings related to the pending Plaintiff’s Emergency Motion for Preliminary Injunction and

for Expedited Discovery (Document No. 5, docketed May 23, 2019) will be conducted in due

course.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.




                                               2
